UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	March 31, 2015 Item 1. Schedule of Investments: Putnam VT International Growth Fund The fund's portfolio 3/31/15 (Unaudited) COMMON STOCKS (97.1%) (a) Shares Value Aerospace and defense (1.4%) Airbus Group NV (France) 6,458 $419,644 Bombardier, Inc. Class B (Canada) (S) 118,100 233,114 Airlines (0.8%) International Consolidated Airlines Group SA (Spain) (NON) 40,587 362,826 Auto components (2.0%) Bridgestone Corp. (Japan) 10,700 429,349 Toyota Industries Corp. (Japan) 8,600 492,862 Automobiles (2.9%) Tata Motors, Ltd. (India) 46,150 402,703 Toyota Motor Corp. (Japan) 7,700 537,395 Yamaha Motor Co., Ltd. (Japan) 17,300 417,775 Banks (7.1%) Banca Popolare di Milano Scarl (Italy) (NON) 336,979 339,961 Bank of Ireland (Ireland) (NON) 1,325,020 502,584 BNP Paribas SA (France) 3,372 205,078 Credicorp, Ltd. (Peru) (S) 2,000 281,260 Dubai Islamic Bank PJSC (United Arab Emirates) (NON) 97,949 165,153 Grupo Financiero Banorte SAB de CV (Mexico) 38,800 224,963 ING Groep NV GDR (Netherlands) (NON) 36,510 535,506 Metro Bank PLC (acquired 1/15/14, cost $170,396) (Private) (United Kingdom) (F) (RES) (NON) 8,005 168,620 Natixis SA (France) 54,999 410,711 Sumitomo Mitsui Financial Group, Inc. (Japan) 4,300 164,773 Turkiye Garanti Bankasi AS (Turkey) 58,927 192,785 Virgin Money Holdings UK PLC (United Kingdom) (NON) 29,970 176,901 Beverages (2.7%) Anheuser-Busch InBev NV (Belgium) 9,007 1,101,786 Britvic PLC (United Kingdom) 14,492 157,001 Biotechnology (2.3%) Celgene Corp. (NON) 2,300 265,144 China Biologic Products, Inc. (China) (NON) 3,000 286,530 Gilead Sciences, Inc. (NON) 2,500 245,325 Grifols SA ADR (Spain) 8,380 274,948 Building products (0.8%) Assa Abloy AB Class B (Sweden) 6,027 359,217 Capital markets (0.5%) KKR & Co. LP 11,327 258,369 Chemicals (2.6%) Akzo Nobel NV (Netherlands) 2,552 193,199 Croda International PLC (United Kingdom) 5,436 220,655 Monsanto Co. 2,900 326,366 Symrise AG (Germany) 7,511 475,078 Commercial services and supplies (1.6%) Regus PLC (United Kingdom) 165,576 534,396 Sohgo Security Services Co., Ltd. (Japan) 6,600 225,222 Communications equipment (0.7%) Alcatel-Lucent (France) (NON) 87,025 329,339 Construction and engineering (1.6%) Concord New Energy Group, Ltd. (China) (NON) 2,700,000 188,100 IRB Infrastructure Developers, Ltd. (India) 50,633 197,278 Mota-Engil Africa NV (Angola) (NON) 6,352 53,214 Mota-Engil SGPS SA (Portugal) (S) 85,496 315,779 Diversified consumer services (0.8%) Affinity Education Group, Ltd. (Rights) (Australia) 49,685 — Affinity Education Group, Ltd. (Australia) (NON) (S) 130,420 109,736 G8 Education, Ltd. (Australia) 38,259 97,187 New Oriental Education & Technology Group, Inc. ADR (China) (NON) 8,500 188,445 Diversified financial services (2.4%) Challenger, Ltd. (Australia) 111,278 605,933 Eurazeo SA (France) 4,990 342,328 Plus500, Ltd. (United Kingdom) (S) 17,102 173,117 Diversified telecommunication services (2.3%) Com Hem Holding AB (Rights) (Sweden) (NON) 51,120 588 Com Hem Holding AB (Sweden) (NON) 51,120 414,793 Iliad SA (France) 641 149,759 Telecom Italia SpA RSP (Italy) 550,027 517,275 Electronic equipment, instruments, and components (2.0%) Hollysys Automation Technologies, Ltd. (China) (S) 12,200 242,414 Japan Display, Inc. (Japan) (NON) 55,700 200,580 Murata Manufacturing Co., Ltd. (Japan) 3,600 495,971 Energy equipment and services (0.7%) Ezion Holdings, Ltd. (Singapore) 414,560 324,259 Food products (4.8%) Associated British Foods PLC (United Kingdom) 13,052 545,289 Barry Callebaut AG (Switzerland) 458 448,224 Kerry Group PLC Class A (Ireland) 6,735 452,357 Nestle SA (Switzerland) 7,760 585,876 WH Group, Ltd. 144A (Hong Kong) (NON) 430,827 244,608 Gas utilities (1.1%) Tokyo Gas Co., Ltd. (Japan) 82,000 516,431 Health-care equipment and supplies (0.7%) Sartorius AG (Preference) (Germany) 2,418 308,364 Health-care providers and services (0.4%) China Pioneer Pharma Holdings, Ltd. (China) (S) 330,000 210,469 Hotels, restaurants, and leisure (4.7%) Compass Group PLC (United Kingdom) 45,368 787,944 Dalata Hotel Group PLC (Ireland) (NON) 43,475 170,671 Melco Crown Entertainment, Ltd. ADR (Hong Kong) 7,200 154,512 OPAP SA (Greece) 17,522 164,293 Thomas Cook Group PLC (United Kingdom) (NON) 240,578 518,177 TUI AG (Germany) 23,257 408,980 Household durables (1.3%) Panasonic Corp. (Japan) 15,286 200,698 Skyworth Digital Holdings, Ltd. (China) 520,000 408,493 Household products (1.3%) Henkel AG & Co. KGaA (Preference) (Germany) 5,343 629,294 Independent power and renewable electricity producers (0.4%) China Resources Power Holdings Co., Ltd. (China) 72,000 180,686 Industrial conglomerates (1.6%) Rheinmetall AG (Germany) 3,128 151,369 Siemens AG (Germany) 3,597 389,428 Toshiba Corp. (Japan) 55,000 230,895 Insurance (4.8%) Admiral Group PLC (United Kingdom) 11,427 258,975 AIA Group, Ltd. (Hong Kong) 152,200 953,914 Prudential PLC (United Kingdom) 34,085 843,952 St James's Place PLC (United Kingdom) 14,581 201,757 Internet and catalog retail (0.7%) Ctrip.com International, Ltd. ADR (China) (NON) 2,500 146,550 FabFurnish GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 Global Fashion Holding SA (acquired 8/2/13, cost $65,824) (Private) (Brazil) (F) (RES) (NON) 1,554 34,712 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 New Middle East Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 Zalando SE (Germany) (NON) 5,610 140,312 Internet software and services (1.8%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 3,831 318,892 Pandora Media, Inc. (NON) 12,500 202,625 Tencent Holdings, Ltd. (China) 17,000 321,379 Machinery (0.7%) Daifuku Co., Ltd. (Japan) 24,700 326,660 Media (4.5%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) (S) 13,446 203,114 Global Mediacom Tbk PT (Indonesia) 1,473,300 196,978 Liberty Global PLC Ser. C (United Kingdom) (NON) 3,502 174,435 Mediaset SpA (Italy) (NON) 37,723 171,904 Numericable-SFR (France) (NON) 6,304 343,775 ProSiebenSat.1 Media AG (Germany) 7,446 365,912 Quebecor, Inc. Class B (Canada) (S) 10,600 283,548 WPP PLC (United Kingdom) 17,630 399,820 Metals and mining (0.3%) BHP Billiton, Ltd. (Australia) 5,238 121,990 Multi-utilities (0.7%) Veolia Environnement SA (France) 18,406 348,429 Multiline retail (0.4%) Mitra Adiperkasa Tbk PT (Indonesia) 434,400 174,013 Oil, gas, and consumable fuels (2.3%) BG Group PLC (United Kingdom) 41,420 508,830 Gaztransport Et Technigaz SA (France) 1,533 90,462 Genel Energy PLC (United Kingdom) (NON) 20,778 144,932 Total SA (France) 6,530 324,876 Personal products (0.7%) Coty, Inc. Class A (NON) (S) 13,400 325,218 Pharmaceuticals (10.1%) Actavis PLC (NON) 2,100 625,002 Astellas Pharma, Inc. (Japan) 50,500 827,525 AstraZeneca PLC (United Kingdom) 5,520 378,452 Bayer AG (Germany) 3,458 519,583 Hua Han Bio-Pharmaceutical Holdings, Ltd. (China) 600,000 142,939 Novartis AG (Switzerland) 1,922 190,065 Sanofi (France) 2,215 217,958 Shionogi & Co., Ltd. (Japan) 6,800 226,897 Shire PLC (United Kingdom) 8,950 711,707 Takeda Pharmaceutical Co., Ltd. (Japan) 9,700 484,849 UCB SA (Belgium) 5,768 415,648 Professional services (0.6%) Experian PLC (United Kingdom) 8,487 140,552 Recruit Holdings Co., Ltd. (Japan) (NON) 4,700 146,840 Real estate investment trusts (REITs) (1.9%) Emlak Konut Gayrimenkul Yatirim Ortakligi AS (Turkey) 194,184 219,869 Hibernia REIT PLC (Ireland) 394,576 495,931 Japan Hotel REIT Investment Corp. (Japan) 221 157,269 Real estate management and development (3.1%) DAMAC Properties Dubai Co. PJSC (United Arab Emirates) (NON) 259,966 145,098 Foxtons Group PLC (United Kingdom) 78,819 239,920 Kennedy-Wilson Holdings, Inc. 7,410 193,697 Mitsubishi Estate Co., Ltd. (Japan) 16,000 371,373 Oberoi Realty, Ltd. (India) 59,471 269,873 Sumitomo Realty & Development Co., Ltd. (Japan) 7,000 252,069 Semiconductors and semiconductor equipment (1.9%) Silergy Corp. (Taiwan) 31,768 241,488 Sumco Corp. (Japan) (S) 24,100 405,308 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 52,000 241,245 Software (1.0%) Mobileye NV (Israel) (NON) (S) 3,292 138,363 TiVo, Inc. (NON) 33,200 352,252 Specialty retail (1.1%) Sports Direct International PLC (United Kingdom) (NON) 30,402 273,687 WH Smith PLC (United Kingdom) 12,427 239,323 Technology hardware, storage, and peripherals (1.2%) Lenovo Group, Ltd. (China) 142,000 206,834 Samsung Electronics Co., Ltd. (South Korea) 277 359,076 Textiles, apparel, and luxury goods (2.1%) Gerry Weber International AG (Germany) 7,141 247,241 Luxottica Group SpA (Italy) 6,600 419,020 Moncler SpA (Italy) 19,552 327,756 Thrifts and mortgage finance (0.3%) Dewan Housing Finance Corp., Ltd. (India) 18,251 136,212 Tobacco (1.7%) Japan Tobacco, Inc. (Japan) 25,100 793,057 Trading companies and distributors (2.1%) Mitsubishi Corp. (Japan) 20,200 407,218 Wolseley PLC (United Kingdom) 9,998 591,360 Transportation infrastructure (0.7%) Sumitomo Warehouse Co., Ltd. (The) (Japan) 58,000 321,270 Water utilities (0.2%) Sound Global, Ltd. (China) (F) (NON) (S) 127,000 102,942 Wireless telecommunication services (0.7%) Bharti Infratel, Ltd. (India) 56,709 349,330 Total common stocks (cost $40,641,285) INVESTMENT COMPANIES (1.1%) (a) Shares Value Market Vectors Russia ETF (Russia) (S) 16,000 $272,160 Market Vectors Vietnam ETF (Vietnam) (S) 15,300 258,264 Total investment companies (cost $600,780) SHORT-TERM INVESTMENTS (8.9%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.22% (d) Shares 3,339,624 $3,339,624 Putnam Short Term Investment Fund 0.09% (AFF) Shares 372,070 372,070 SSgA Prime Money Market Fund Class N 0.02% (P) Shares 50,000 50,000 U.S. Treasury Bills with an effective yield of 0.01%, May 14, 2015 (SEGSF) $5,000 5,000 U.S. Treasury Bills with an effective yield of 0.01%, May 21, 2015 (SEGSF) 105,000 104,998 U.S. Treasury Bills with an effective yield of 0.02%, May 7, 2015 (SEGSF) 320,000 319,993 Total short-term investments (cost $4,191,685) TOTAL INVESTMENTS Total investments (cost $45,433,750) (b) FORWARD CURRENCY CONTRACTS at 3/31/15 (aggregate face value $46,242,738) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Sell 4/15/15 $735,187 $775,930 $40,743 British Pound Buy 6/17/15 796,172 825,460 (29,288) Euro Buy 6/17/15 2,113,551 2,207,577 (94,026) Barclays Bank PLC Canadian Dollar Buy 4/15/15 249,538 279,244 (29,706) Euro Sell 6/17/15 330,767 344,182 13,415 Hong Kong Dollar Buy 5/20/15 1,780 1,799 (19) Japanese Yen Sell 5/20/15 758,374 773,498 15,124 Singapore Dollar Buy 5/20/15 87,629 89,287 (1,658) Swiss Franc Sell 6/17/15 1,342,417 1,364,251 21,834 Citibank, N.A. British Pound Buy 6/17/15 1,497,901 1,552,858 (54,957) Canadian Dollar Sell 4/15/15 394,082 422,660 28,578 Danish Krone Buy 6/17/15 1,293,629 1,352,490 (58,861) Euro Sell 6/17/15 751,949 791,731 39,782 Japanese Yen Buy 5/20/15 188,770 204,962 (16,192) Credit Suisse International Australian Dollar Buy 4/15/15 218,425 225,995 (7,570) British Pound Sell 6/17/15 2,302,376 2,387,031 84,655 Canadian Dollar Sell 4/15/15 1,536,777 1,648,265 111,488 Euro Sell 6/17/15 644,958 680,573 35,615 Japanese Yen Sell 5/20/15 870,805 888,579 17,774 Norwegian Krone Buy 6/17/15 377,547 394,493 (16,946) Swedish Krona Sell 6/17/15 127,473 131,412 3,939 Swiss Franc Sell 6/17/15 266,316 270,882 4,566 Deutsche Bank AG Australian Dollar Sell 4/15/15 126,869 133,703 6,834 British Pound Buy 6/17/15 100,523 111,092 (10,569) Canadian Dollar Buy 4/15/15 618,279 663,069 (44,790) Euro Buy 6/17/15 838,919 876,304 (37,385) Goldman Sachs International Euro Sell 6/17/15 1,145,360 1,196,102 50,742 HSBC Bank USA, National Association Australian Dollar Buy 4/15/15 857,642 903,830 (46,188) British Pound Buy 6/17/15 804,623 834,590 (29,967) Euro Buy 6/17/15 463,160 483,627 (20,467) JPMorgan Chase Bank N.A. Australian Dollar Buy 4/15/15 1,233,074 1,299,702 (66,628) British Pound Buy 6/17/15 989,211 1,025,538 (36,327) Euro Sell 6/17/15 4,963,120 5,184,655 221,535 Japanese Yen Buy 5/20/15 802,930 804,651 (1,721) Norwegian Krone Buy 6/17/15 2,565 2,679 (114) Singapore Dollar Buy 5/20/15 318,858 324,752 (5,894) South Korean Won Sell 5/20/15 345,894 351,795 5,901 Swedish Krona Buy 6/17/15 674,357 695,367 (21,010) Swiss Franc Buy 6/17/15 2,026,477 2,060,287 (33,810) State Street Bank and Trust Co. Australian Dollar Buy 4/15/15 593,477 625,462 (31,985) British Pound Sell 6/17/15 94,592 96,472 1,880 Euro Sell 6/17/15 118,293 106,939 (11,354) Hong Kong Dollar Buy 5/20/15 151,377 151,347 30 Israeli Shekel Buy 4/15/15 17,993 17,153 840 Japanese Yen Sell 5/20/15 137,964 139,755 1,791 Swedish Krona Sell 6/17/15 340,509 350,921 10,412 Swiss Franc Buy 6/17/15 908,983 924,602 (15,619) UBS AG Australian Dollar Sell 4/15/15 713,953 752,534 38,581 British Pound Sell 6/17/15 1,954,551 2,034,840 80,289 Canadian Dollar Buy 4/15/15 828,346 887,911 (59,565) Euro Buy 6/17/15 504,923 525,038 (20,115) Swiss Franc Buy 6/17/15 1,078,063 1,096,483 (18,420) WestPac Banking Corp. Australian Dollar Sell 4/15/15 1,267,018 1,333,885 66,867 British Pound Sell 6/17/15 299,195 310,189 10,994 Euro Buy 6/17/15 2,225,385 2,324,305 (98,920) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank PJSC Public Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2015 through March 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $47,044,760. (b) The aggregate identified cost on a tax basis is $45,511,717, resulting in gross unrealized appreciation and depreciation of $7,286,131 and $2,381,322, respectively, or net unrealized appreciation of $4,904,809. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $203,335, or 0.04% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $806,295 $3,251,105 $3,685,330 $81 $372,070 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $3,339,624, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $3,200,373. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $352,230 to cover certain derivative contracts and the settlement of certain securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): Japan 18.4% United Kingdom 17.8 Germany 7.7 United States 7.6 France 6.8 China 6.3 Italy 3.8 Ireland 3.4 Belgium 3.2 India 2.9 Hong Kong 2.9 Switzerland 2.6 Australia 2.0 Spain 1.8 Sweden 1.6 Netherlands 1.5 Canada 1.1 Taiwan 1.0 Turkey 0.9 Indonesia 0.8 South Korea 0.8 Singapore 0.7 Portugal 0.7 United Arab Emirates 0.7 Peru 0.6 Russia 0.6 Vietnam 0.5 Mexico 0.5 Other 0.8 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $339,011 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $391,817 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $430,000 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $947,490 $8,649,118 $34,715 Consumer staples 325,218 4,957,492 — Energy — 1,393,359 — Financials 1,103,387 8,215,944 168,620 Health care 1,696,949 4,634,456 — Industrials 233,114 5,361,268 — Information technology 1,254,546 2,801,220 — Materials 326,366 1,010,922 — Telecommunication services — 1,431,745 — Utilities — 1,148,488 — Total common stocks Investment companies 530,424 — — Short-term investments 422,070 3,769,615 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(5,862) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	$914,209	$920,071 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$50,600,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $40,743 $50,373 $68,360 $258,037 $6,834 $50,742 $— $227,436 $14,953 $118,870 $77,861 914,209 Total Assets $40,743 $50,373 $68,360 $258,037 $6,834 $50,742 $— $227,436 $14,953 $118,870 $77,861 $914,209 Liabilities: Forward currency contracts# 123,314 31,383 130,010 24,516 92,744 — 96,622 165,504 58,958 98,100 98,920 920,071 Total Liabilities $123,314 $31,383 $130,010 $24,516 $92,744 $— $96,622 $165,504 $58,958 $98,100 $98,920 $920,071 Total Financial and Derivative Net Assets $(82,571) $18,990 $(61,650) $233,521 $(85,910) $50,742 $(96,622) $61,932 $(44,005) $20,770 $(21,059) $(5,862) Total collateral received (pledged)##† $(82,571) $— $(61,650) $218,005 $(85,910) $50,742 $(96,000) $50,000 $— $— $— Net amount $— $18,990 $— $15,516 $— $— $(622) $11,932 $(44,005) $20,770 $(21,059) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2015
